Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 1 of 9 PagelD #: 3

 

  

|
|
UNITED STATES DISTRICT COURT | Te
SOUTHERN DISTRICT OF WEST VIRGINIA

og oe j ye oy Y oA
wesShua  OFa: IG6lI5OS3

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

 

VERSUS CIVIL ACTION NO. .
(Number to be assigned by Court)

 

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No »

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 2 of 9 PagelD #: 4

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 3 of 9 PagelD # 5

IT. Place of Present Confinement: Cae bop bore Cott eet; ie a) Cer he &
on

A. Is there a prisoner grievance procedure in this institution?
Yes x No
xX __
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

Yes No x

 

C. If you answer is YES:

1. What steps did you take?

 

 

2. What was the result?

 

 

D. If your answer is NO, explain why not: 7 A ti | fle { LAE :
tre te -ceted farther, He wt} retaliate an me-
Mn
Il. Parties
(In item A below, place your name and inmate registration number in the first blank

and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

 

 

A. Name of Plaintiff: Tas hes. SON
ie ayre. fpf fo j : f eof .
Address: 78 Hs hiclew al lle pce Ker, lure ol. of 6 164
os

B. Additional Plaintiff(s) and Address(es):

 

 

 

 

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 4 of 9 PagelD #: 6

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant: “Rise a lecges J

isemployed as: __Saveerin f Ca rfee tie Ae, | offi cer

. Yd |
at tarkees hysce Cortec tinnel Centec

D. Additional defendants:

 

 

 

 

Iv. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

Sar COW" } liege NX ha Sy heen the (ara) ly

oF: cecdinne [ | oy Wel {, tH Ie me Cy alie Lette “X&
-» ‘ C .
4h c LO lc S at Dal rere Loee Cot cece aA \ ( % ra te C
7 Cs

(s) foe cicde- xe Spann Nea mare then
ie I | oN
G ) six menths
. oA LET A { h C80 ba 5 sh ick eel la} & AGei €.. |
. :

i Pt , . ;
(Grace tes Gas ehif + Susearsar ia _aceder te

. et cs my fiocae _aceas far ey fe nel ecl NI coats
7 ’ —_) ~]
a f bene. ,

 

 
 

 

 

Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 5 of 9 PagelD #: 7

 

Prieta

 

awh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 6 of 9 PagelD #: 8

IV. Statement of Claim (continued):

neces t keesan breeted| me inhemanely dor

 

recon} loses hes tureelal
XEN OCSe 0 k CS [le eer Me on heme twos
dccasids aihile Tiles Ciwpley ed Macove h Aremer x
as a Kitchen _alerker

Vv. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

2 ‘ i . i
a . so,
em ley ot : t = dest Pe ti Vesartment oC
<P F _— j . ‘ i i f
fe c eet rari j Cc isc Zz Cis Lh +H e Caut | { : alee. +

“ 4 f | a % a sadlongh Be nhs omy sone ey GR gen eet ¢
Te wel Cc lees Ones b “ice Kk- fe leas ovis

Cs —— . J
Cleamnce 8 fevek 2c { bé Let frel f he Sateen, at

“seade

 

 

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 7 of 9 PagelD #: 9

V. Relief (continued)):

 

 

 

 

 

VII. Counsel

 

 

 

 

 

A. If someone other than a lawyer is assisting you in preparing this case, state the

person’s name:

€ fos ha liatncsdan

B. Have you made any effort to contact a private lawyer to determine if he or she

would represent you in this civil action?

Yes No x
If so, state the name(s) and address(es) of each lawyer contacted:
> .
If not, state your reasons: finaaci el | uf Ov ely le te
‘ 2 j

obtain leca | Counsel

C. Have you previously had a lawyer representing you in a civil action in this

court?

Yes No x

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 8 of 9 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

 

Signed this |) day of 20 49.

 

 

 

ae
Signature of Piaintifor PL Plaintiffs

tsanzneaio

I declare under penalty of perjury that the foregoing is true and correct.

Executed on ‘e 4- IF.
(Date)

Sh A

gad. of Movaniiblaintifh

 

Signature of Attorney
(if any)

 

 

 
Case 2:19-cv-00479 Document 2 Filed 06/26/19 Page 9 of 9 PagelID #: 11

Revised: 02/2014 HAQ2U.S.C. (463 Com Plain by Pesan er Un Gui Riba Oct

INSTRUCTIONS FOR FILING A COMPLAINT BY A
PRISONER UNDER CIVIL RIGHTS ACT, 42 U.S.C. § 1983

 

NOTICE: The Prisoners Litigation Reform Act requires prisoners to exhaust available administrative remedies
before filing a suit with respect to the conditions of confinement or the effects of action by government officials
on the lives of persons confined in prison. In addition, the Act requires a prisoner to pay a $350.00 filing fee,
and a $50.00 administrative fee if not granted in forma pauperis status, although the fee may be paid in
installments. You may be required to pay part of the filing fee before the case goes forward.

 

 

 

These forms are not to be used for filing a Petition for Writ of Habeas Corpus, or to challenge the
validity of a state conviction for a criminal offense.

Enclosed are two copies of a Complaint form, an Application to Proceed Without Prepayment of Fees and Costs,
an Explanation of Filing Fees and Proceeding Without Prepayment of Fees or Costs, and an Authorization to
Release Institutional Account Information and To Pay Filing Fee.

1, Your Complaint can be brought in this Court only if one or more of the named defendants are located
within the Southern District of West Virginia (counties include: Boone, Cabell, Clay, Fayette, Greenbrier,
Jackson, Kanawha, Lincoln, Logan, Mason, McDowell, Mercer, Mingo, Monroe, Nicholas, Putnam,
Raleigh, Roane, Summers, Wayne, Wirt, Wood and Wyoming), or if your claim arose in this District.
Further, you must file a separate complaint for each claim that you have unless they are all related to the
same incident or issue.

2. You must file an original complaint. Use 8% x 11 inch paper. You must also keep a copy of the complaint
for your own records. If you do not retain a copy of your complaint and later request a copy from the
Court, you will be required to pay a copying fee of $0.50 per page. Please ensure that your copy of the
complaint is identical to the original. The original complaint must bear an original signature from each
plaintiff. Your complaint must be legibly written or typewritten and you are required to give facts. THE
COMPLAINT SHOULD NOT CONTAIN LEGAL ARGUMENTS OR CITATIONS. The plaintiff or
plaintiffs must include his/her inmate registration number. If you need additional space to answer a
question, you may use the reverse side of the form or an additional blank page.

3. If you have $400.00, send a check or money order for $400.00 per complaint payable to “Clerk, U.S.
District Court.” If you are unable to pay the $400.00 filing fee, complete and sign an Application to
Proceed Without Prepayment of Fees and Costs for each plaintiff (see Explanation of Filing Fees and
Proceeding Without Prepayment of Fees or Costs).

4, All § 1983 complaints filed by prisoners are reviewed by a judge to determine whether the case should go
forward. If the judge decides that your case will go forward, the judge will direct the Clerk to issue
service of process.

5, The Clerk will serve the defendant(s) with a summons and copy of the complaint. You will receive notice
of any action taken by this Court.

6. When all these forms are completed, mail them to:

Clerk, United States District Court
P. O. Box 2546
Charleston, West Virginia 25329

7. Documents certified as true under penalty of perjury do not need to be notarized. See 28 U.S.C. § 1746.

NOTE: If you are transferred to another institution or released from custody, you must promptly inform
the Clerk of your new address. If you will be in transit for weeks or months, you must promptly
inform the Clerk that you are in transit, and then inform the Clerk of your new address when you
reach your designated institution.

 

 
